Citation Nr: 1509833	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a bilateral foot disorder. 

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 1946, with additional service in the Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, April 2010, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Des Moines, Iowa.   

The Veteran appeared at a Board hearing before the undersigned Veterans Law Judge via videoconference in January 2015.  A transcript of that hearing is found in the Virtual VA electronic file.  
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals the January 2015 hearing transcript.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

Regarding the lumbar spine disorder, remand is necessary to afford the Veteran a VA examination and opinion.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Here, VA and private records demonstrate current lumbar spine diagnoses.  The Veteran has asserted that back problems for many years and that his disorders may be due to his foot disorder.  Additionally, a January 2015 opinion from a private physician provided that the Veteran's back disorder began during service.  Therefore, where the evidence indicates that the claimed disability may be associated with service, remand for a VA examination is necessary.  

The Board notes that the private physician provided no rationale for the opinion; accordingly, the evidence is not sufficient upon which to grant service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Regarding the claim of service connection for a bilateral foot disorder, remand is required for clarifying opinion.  The Veteran's service treatment records note pes planus upon entry into service in July 1945.  A September 1945 record shows complaints of his toe nail growing and painful arches.  In October 1945, the Veteran had an infection of the left big toe.  In May 1946 and June 1946, the Veteran was treated for an ingrown toenail.  His October 1946 discharge examination shows no evidence of complaints or treatment for bilateral stress fractures of the toes or feet, and shows his feet to be normal.  

Periodic reports of medical history and examinations during his time in the Reserves, in March 1950, September 1953, March 1971, May 1973, July 1976, March 1979, and March 1982 are negative for any complaints or diagnosis of bilateral foot disorders.  All examination reports showed normal clinical evaluations of the feet. 

Treatment records from September 1989 showed that the Veteran was treated for arthritis of the toes and hallux rigidus.  In a November 2009 letter, Dr. PB stated that he has known the Veteran since 1984.  He stated that the Veteran asked him about "march fractures" recalling that he had painful feet during service, but that those who complained were considered malingerers.  Dr. PB noted that x-rays showed old fractures. 

The Veteran underwent a VA examination in May 2011.  The examiner noted August 2007 bone scan records showing uptake bilateral feet at the first digit consistent with bunion formation, but no mention of any stress fractures.  The Veteran reported that he thinks he had stress fractures of his toes when he was in service in 1945.  He acknowledged that he was never seen in service for his feet and that he put toilet paper in his shoes for more proper fitting.  In 2007, the Veteran was treated for back problems and a bone scan showed evidence consistent with bunion formation.  He reported a longstanding foot issue and history of radiculopathies.  X-rays showed advanced bilateral first metatarsophalangeal degenerative joint disease, right greater than left.  The examiner opined that the Veteran's claimed toe stress fractures were less likely than not due to service.  In support of this opinion, the examiner noted that the service treatment records showed toe infection and ingrown toenail but no trauma in service, the Veteran's evaluations from 1953 through 1982 were all negative for any foot issues, and although x-rays from 1989 showed degenerative joint disease bilaterally, the August 2007 contained no mention of stress fractures.  Therefore, the examiner concluded that the Veteran did not have a bilateral foot or toe disability related to any events of service.  

In May 2013, Dr. PB submitted a statement in which he stated that the Veteran had episodic flares of swelling and pain in his feet from the late 1970's through the late 1980's.  Dr. PB reported that he examined the Veteran on multiple occasions and he had chronic mild swelling of the feet and ankles with hallux rigidus.  Dr. PB also stated that there was clear radiographic evidence of ancient healed stress fractures of several metatarsals.  The Veteran denied a history of specific trauma but related episodes of severe foot pain while on active duty in the 1940's.  Dr. PB opined that these old stress fractures were consistent with fractures of insufficiency common with recruits and foot soldiers that Dr. B. cared for while on active duty.  Notably, the Veteran reported to Dr. PB that he has had uninterrupted problems with his extremities through the present time.  Based on the history, as well as confirmatory physical findings and radiographs, Dr. PB opined that the Veteran's "attritional degenerative condition of his feet is related to these stress fractures incurred while on active duty in the Army."

X-rays were taken of the Veteran's feet in December 2014 that showed a small calcaneal spur measuring 5 mm and marked degenerative changes of the first metatarsal felt articulation with near complete loss of the joint space which could be due to gout, osteoarthritis, or inflammatory arthritis.  

The private opinion by Dr. PB relies on the history provided by the Veteran and his personal recollection of "clear radiographic evidence of ancient healed stress fractures of several metatarsals."  Although the Veteran has undergone x-rays and a 2007 bone scan, there is no mention of healed stress fractures in any of these reports.  Additionally, Dr. PB doesn't mention the normal clinical evaluations dated from 1950 to 1982.  The Board finds that an addendum opinion is necessary to determine whether there is radiographic evidence of healed stress fractures.  


Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding medical records relevant to the Veteran's claim.  In particular, obtain if possible, all x-rays or other diagnostic testing rather than the report.  If only the reports are available, document that for the claims file.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must take a full history of the Veteran's back symptoms, to include what occurred during his period of active duty from July 1945 to November 1946.  The examiner must elicit on what basis the Veteran asserts his back disorder is related to his foot disorder.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed lumbar spine disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's competent lay statements regarding his back symptoms during and after service.  The examiner must also specifically address January 2015 private medical opinion.

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether each diagnosed lumbar spine disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by his bilateral foot disorder.

3. After any additional records are associated with the claims file, to include radiographic results, an opinion must be obtained by a radiologist or similarly qualified medical practitioner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether there is radiographic evidence of healed stress fractures of the feet or toes.  All findings, specifically noting the absence of any relevant findings, must be provided.  If new x-rays or other testing are necessary, they shall be performed.  If stress fractures are noted, the examiner must provide an opinon regarding whether it is at least as likely as not (50 percent or greater probability) that the bilateral foot disorder was caused or aggravated by the Veteran's military service, to include the stress fractures. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

